     Case 4:20-cv-00444-ACA-JHE Document 19 Filed 07/23/20 Page 1 of 2                      FILED
                                                                                    2020 Jul-23 AM 11:13
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

ALAM KHORSHED,                             )
                                           )
       Petitioner,                         )
                                           )
v.                                         )   Case No.: 4:20-cv-00444-ACA-
                                           )   JHE
WILLIAM BARR,                              )
                                           )
       Respondent.                         )

                          MEMORANDUM OPINION

      On June 18, 2020, the magistrate judge entered a Report and

Recommendation, (doc. 17), recommending that the petition for writ of habeas

corpus be dismissed without prejudice. The court has not received any objections.

      The court has considered the entire file in this action, together with the report

and recommendation, and has reached an independent conclusion that the report and

recommendation is due to be adopted and approved.

      Accordingly, the court hereby ADOPTS and APPROVES the findings and

recommendation of the magistrate judge as the findings and conclusions of this

court. The petition for writ of habeas corpus is due to be DISMISSED. A separate

Order will be entered.
Case 4:20-cv-00444-ACA-JHE Document 19 Filed 07/23/20 Page 2 of 2




DONE and ORDERED this July 23, 2020.



                           _________________________________
                           ANNEMARIE CARNEY AXON
                           UNITED STATES DISTRICT JUDGE




                                  2
